IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00020-CR

           EX PARTE LUIS ENRIQUE MIRANDA-HERNANDEZ


                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 14-05412-CRM-CCL1


                           MEMORANDUM OPINION

      This appeal was abated because no brief had been filed for appellant. After

receiving a supplemental record which contains the trial court's findings from the hearing

on abatement, the appeal was reinstated.

      By letter dated April 24, 2018, the Clerk of this Court warned appellant that

pursuant to Rule 44.3 of the Texas Rules of Appellate Procedure and our inherent

authority, the appeal may be dismissed for want of prosecution because the trial court

recommended that, due to the inaction of appellant and his counsel, the appeal be

dismissed. See TEX. R. APP. P. 44.3; Ealy v. State, 222 S.W.3d 744 (Tex. App.—Waco 2007,

no pet.); Stavinoha v. State, 82 S.W.3d 690 (Tex. App.—Waco 2002, no pet.). The Clerk

further warned appellant that the Court would dismiss the appeal unless, within 14 days
from the date of the letter, a response was filed showing grounds why the appeal should

not be dismissed as the trial court recommended. More than 14 days have passed and no

response has been filed.

       Accordingly, this appeal is dismissed, under our inherent authority, for want of

prosecution.


                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 16, 2018
Do not publish
[CR25]




Ex parte Miranda-Hernandez                                                       Page 2